Title: Thomas H. Williams to Thomas Jefferson, 12 October 1812
From: Williams, Thomas H.
To: Jefferson, Thomas


          Dear Sir, Washington Octr 12th 1812
          I have enquired at Mr Magruder’s office with respect to the Batture Pamphlet destined for Mr Poydras. Mr Magruder was not in the office, but the Door Keeper who was s charged with the distribution of the Pamphlets informed me that there were not enough by 20. or 30. for the members present—. so that it is clear Mr Poydras has not received one from that quarter.
          I am with great respect Yr Mo. Ob. ServtTho H. Williams
        